MEMORANDUM ***
Petitioner doesn’t qualify for asylum because a reasonable trier of fact would not have been compelled to find that she has suffered, or would suffer, harm on account of an actual or imputed political opinion. See Sangha v. INS, 103 F.3d 1482, 1486-87 (9th Cir.1997). Petitioner also didn’t demonstrate that it’s more likely than not she would be persecuted if deported, so she isn’t eligible for withholding of removal. See INS v. Cardozar-Fonseca, 480 U.S. 421, 430-31, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987). And since torture is even more extreme than persecution, petitioner’s Convention Against Torture claim fails as well. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.2008).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.